Title: From James Madison to George Armroyd, 18 August 1805
From: Madison, James
To: Armroyd, George


          
            Sir.
            Department of State August 18th. 1805.
          
          In conformity to the request in yours of the   instant I have made the capture of the Brig Neptune the subject of a representation to the Marquis de Casa Yrujo, as a ground for his interposition with the Govr. of Porto Rico: I enclose the letter with a request that you will convey it to him. As no document proving the Citizenship of the Claimants or the ownership of the Vessel, accompanied your letter to me, and as these proofs may be necessary for the satisfaction of the Marquis, or to supply at Porto Rico, the loss or distruction of the Ships papers, I suggest the expediency of your annexing them to my letter. It may not be amiss to add proofs of the ownership of the Cargo: For altho’ the Treaty of the United States with Spain, which makes the neutrality of the Flag a protection of the Cargo to whomsoever belonging, ought to supersede enquiries on that point, the precaution may not be without use in precluding vexatious pretexts. I am &c.
          
            James Madison.
          
        